Citation Nr: 1132623	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-01 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress, anxiety and depressive disorders.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to December 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The United States Court of Appeals for Veterans Claims (the Court) has held that VA must consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  VA treatment records and a January 2011 VA examination report show diagnoses of posttraumatic stress disorder, an anxiety disorder not otherwise specified, and a depressive disorder.  At the May 2011 Board hearing, the undersigned Veterans Law Judge indicated that in light of the diagnoses of psychiatric disorders other than PTSD, the issue on appeal would be broadened to address entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.  The representative agreed.  Hearing transcript, page 2.  

In a June 2009 decision the Board referred the question of whether the Veteran is seeking entitlement to service connection for a hip disability secondary to a service-connected knee disorder to the RO for clarification and any indicated action.  That issue remains unadjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board cannot exercise jurisdiction over it, but the matter is referred to the AOJ for appropriate and immediate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND
The claimant served on the USS Krishna from June 1966 to July 1967.  VA concedes that the Krishna operated primarily or exclusively on the inland waterways of the Republic of Vietnam.  See http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp#K  
At the hearing, the Veteran testified that he had posttraumatic stress disorder and that his stressors were seeing a swift boat captain killed by a booby trap, seeing the dead pilot and co-pilot from a crash of a consolidated PBY catalina (a flying boat), the Krishna being on general quarters, the Krishna being shot at by the enemy, the Krishna shooting at the enemy, and the deaths of sailors Barnes and Jackson.   At the January 2011 VA examination, the Veteran reported that he cleaned blood and body parts off of swift boats.  
On an unknown date the Krishna conducted salvage operations to recover a consolidated PBY catalina (a flying boat) that crashed on May 13, 1967.  The pilot and co-pilot were killed, and a third crew member was rescued by another ship.  It is not clear, however, whether Krishna personnel witnessed the crash, or whether Krishna personnel recovered the bodies of the pilot and co-pilot.  See www.history.navy.mil/ar/docs/comnavforv/1967/May1967.pdf.  The appellant submitted a photograph of the alleged aftermath of a mortar shell explosion on November 8, 1966, that allegedly killed three sailors and injured another sailor, and photographs of the above-mentioned salvage operation.
In light of the Krishna's brown water service, and the totality of the evidence of record, the RO must attempt to verify the Veteran's stressors.  38 U.S.C.A. §§ 5103, 5103A.  Although the RO requested that the claimant provide stressor information in January and April 2007 correspondence, the appellant should be afforded one last opportunity to provide stressor information in addition to that provided at the May 2011 hearing.  Furthermore, the RO must consider the recent amendments to 38 C.F.R. § 3.304(f).  75 Fed.Reg, 39852, 41092 (July 13 and 15, 2010).

In June 2011, the Board received authorizations for release of records of Drs. Woods, Oliver, and Wylie/Wiley.  The RO must attempt to obtain these private treatment records prior to readjudicating this appeal.

The Veteran testified that a VA doctor related his current depression to active service.  Hearing transcript, page 11.  The RO must afford the appellant the opportunity to submit a statement from that doctor relating any acquired psychiatric disorder, to include depression, to active service.

Finally, the RO should obtain any additional records from the Shreveport VA Medical Center since March 2011.

Accordingly, the case is REMANDED for the following action:
 
1.  The RO should obtain the treatment records from Drs. Woods, Oliver, and Wylie/Wiley, as well as any treatment records from the Shreveport VA Medical Center dating since March 2011.  Any such records so obtained should be associated with the Veteran's claims folder.  If the RO cannot locate any identified Federal record, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The RO must contact the Veteran and invite him to submit a statement from any health care professional who has related any acquired psychiatric disorder, to include depression, to active service, and to submit any additional evidence which would assist in independently verifying the specific circumstances of any claimed in-service stressor, such the dates, locations, units involved.  The appellant is hereby notified that this information is vital.  Any failure to provide the information may impair VA's ability to verify his claimed stressors.  With any information provided, the RO must review the file and prepare a summary of the claimant's alleged service stressors.  This summary to be prepared by the RO must be prepared whether or not the Veteran provides an additional statement, as requested above.

3.  After completion of all of the foregoing, and regardless of the appellant's response, this REMAND, a copy of the Veteran's DD 214, and a copy of all service personnel records must be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) in order to attempt to verify each of the Veteran's alleged stressors: 1) Krishna's recovery of the bodies of the pilot and co-pilot of a consolidated PBY catalina that crashed on or about May 13, 1967; 2) a mortar shell explosion on or about November 8, 1966, on the Krishna that allegedly killed three sailors and injured another; 3) witnessing a swift boat captain killed by a booby trap; 4) the Krishna being on general quarters; 5) the Krishna being shot at by the enemy; 6) the Krishna shooting at the enemy; 7) the deaths of sailors Barnes and Jackson; and 8) the Veteran cleaning blood and body parts off of swift boats.  Development is also required for any other identified in-service stressor provided the appellant offers sufficient information to attempt verification.  A negative response must be provided if JSRRC cannot verify any claimed stressor.  If records are not available, or if the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file, and the Veteran notified in writing.

4.  If, and only if, RO concludes that at least one of the claimed stressors is independently verified by the JSRRC or otherwise, to include based on consideration of revised regulations governing the award of entitlement to service connection for posttraumatic stress disorder, or if the medical evidence of record relates an acquired psychiatric disorder other than posttraumatic stress disorder to active service, then, after completion of the above development, the Veteran is to be afforded a VA medical examination by a psychiatrist.  The purpose of any examination is to ascertain the nature and etiology of any diagnosed acquired psychiatric disorder.  The claims folder in its entirety must be furnished to the examiner for use in the study of this case.  Any indicated diagnostic studies, including psychological testing and PTSD subscales, must be accomplished if deemed warranted by the examiner.  All established psychiatric diagnoses are then to be fully set forth.  

Following the examination, the psychiatrist is to address the following with full supporting rationales:

Does the Veteran have an acquired psychiatric disorder, to include posttraumatic stress disorder, that meets the diagnostic criteria in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th Ed. 1994)?  If so, with respect to each diagnosed disorder, is it at least as likely as not that the disorder is the result of any independently verified in-service event?  If posttraumatic stress disorder is diagnosed the discussion must include the examiner's opinion as to the presence or absence of a link between the appellant's current symptoms and any independently verified stressor.

Use by the examiner of the "at least as likely as not" language in formulating a response is required.

In preparing any opinions, the reviewing doctor must note the following terms:
 
????It is due to" means 100 percent assurance of relationship.
???It is at least as likely as not" means 50 percent or more.
???It is not at least as likely as not" means less than a 50 percent chance.
???It is not due to" means 100 percent assurance of non relationship.
 
If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of any diagnosed psychiatric disorder is unknowable.

5.  The Veteran is to be notified that it is his responsibility to report for any ordered examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

6.  After the development requested is completed, the RO must review any examination report to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

7.  Thereafter, the RO must readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, anxiety, and a depressive disorder.  The RO is advised that it is to make its determination based on the law and regulations in effect at the time of its decision, to include the recent amendment to 38 C.F.R. § 3.303(f).  If the benefit sought on appeal remains denied, the appellant and his representative must be provided a supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

